— Order unanimously reversed, on the law, without costs, and defendant’s motion granted, with leave to plaintiffs, if so advised, to renew their demand for a bill of particulars. Memorandum: Special Term erred in denying defendant’s motion to vacate plaintiffs’ demand for a bill of particulars. The demand is overbroad and improperly seeks evidentiary material (see Bonafede v Stevens Buick-Cadillac, 90 AD2d 690); names of *728possible witnesses (see Frequency Electronics v We’re Assoc. Co., 90 AD2d 822); and matters on which plaintiffs have the burden of proof (see New England Seafoods v Travelers Cos., 84 AD2d 676). Because of the large number of improper demands and the fact that they are commingled in the same paragraphs yuth proper ones, we vacate the entire demand. (See Philipp Bros. Export Corp. v Acero Peruano S.A., 88 AD2d 529.) (Appeal from order of Supreme Court, Seneca County, De Pasquale, J. — discovery.) Present — Hancock, Jr., J. P., Callahan, Denman, Boomer and O’Donnell, JJ.